IN THE COURT OF APPEALS OF IOWA

                                      No. 21-1096
                                Filed January 27, 2022


IN THE INTEREST OF H.R.,
Minor Child,

L.A., Mother,
       Petitioner-Appellee,

J.J., Father,
       Respondent-Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Polk County, Samantha Gronewald,

Judge.



          A father challenges the private termination of his parental rights.

AFFIRMED.



          Jessica J. Chandler of Chandler Law Office, Windsor Heights, for appellant

father.

          Jacob van Cleaf of Van Cleaf & McCormack Law Firm, LLP, Des Moines,

for appellant mother.

          Gina E. Burress of Carr Law Firm P.L.C., Des Moines, attorney and

guardian ad litem for minor child.



          Considered by Bower, C.J., and Greer and Badding, JJ.
                                          2


BOWER, Chief Judge.

       A father appeals the termination of his parental rights in a private

termination action. Because we find clear and convincing evidence supports the

grounds for termination and termination is in the child’s best interests, we affirm.

       “Private termination proceedings under chapter 600A are reviewed de

novo.” In re B.H.A., 938 N.W.2d 227, 232 (Iowa 2020). We give weight to the trial

court’s findings of fact, especially on the credibility of witnesses, but are not bound

by them. Id.

       Termination proceedings under Iowa Code chapter 600A are a two-
       step process. In the first step, the petitioner seeking termination
       must first show by clear and convincing evidence a threshold event
       has occurred that opens the door for potential termination of parental
       rights. Once that threshold showing has been made, the petitioner
       next must show by clear and convincing evidence termination of
       parental rights is in the best interest of the child.

In re Q.G., 911 N.W.2d 761, 770 (Iowa 2018) (citations omitted).

       Under Iowa Code section 600A.8(3)(b) (2020), a parent is deemed to have

abandoned a child over six months old

       unless the parent maintains substantial and continuous or repeated
       contact with the child as demonstrated by contribution toward
       support of the child of a reasonable amount, according to the parent’s
       means, as demonstrated by any of the following:
              (1) Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
              (2) Regular communication with the child or with the person
       having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.

       The subjective intent of the parent, unless supported by actions manifesting

that intent, “does not preclude a determination that the parent has abandoned the

child.” Iowa Code § 600A.8(3)(c). “In making a determination, the court shall not
                                          3


require a showing of diligent efforts by any person to encourage the parent to

perform the acts specified in paragraph ‘a’ or ‘b.’” Id.

       Here, the father has paid his court-ordered child support, which is minimal,

via garnishment for the past few years. However, he has made no corresponding

effort to maintain any place in H.R.’s life. He has not seen H.R since infancy. He

claims the mother stymied his attempts to visit with the child, but he did not attempt

to contact or visit the child from 2012 until this action was filed. On our de novo

review, we find clear and convincing evidence the father abandoned H.R., as the

term is statutorily defined.

       Turning to whether termination is in the child’s best interests, we are

informed by statute:

       The best interest of a child requires that each biological parent
       affirmatively assume the duties encompassed by the role of being a
       parent. In determining whether a parent has affirmatively assumed
       the duties of a parent, the court shall consider, but is not limited to
       consideration of, the fulfillment of financial obligations,
       demonstration of continued interest in the child, demonstration of a
       genuine effort to maintain communication with the child, and
       demonstration of the establishment and maintenance of a place of
       importance in the child’s life.

Id. § 600A.1(2). We also consider the child’s safety, the best placement for the

nurturing and growth of the child, and the child’s immediate and long-range

interests. B.H.A., 938 N.W.2d at 232–33.

       The mother has established H.R. is a child with significant physical and

mental challenges who needs structure and stability. Her husband has actively

parented H.R. since birth and intends to adopt H.R. if the father’s rights are

terminated. The child’s guardian ad litem opined termination is in the child’s best
                                          4


interests. The juvenile court agreed, and so do we. We therefore affirm the

termination of the father’s parental rights.

       AFFIRMED.